DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Amendment
The Amendment filed on 06/27/2024 has been entered. Claims 1, 3-8, 10-16, 18 and 20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2011132866) (Kim) in view of Yoon et al (US 2003/0165715) (Yoon).
In reference to claims 1, 3-4, 8, 10, 12-16, 18 and 20, Kim teaches a device comprising a first electrode, a second electrode and one or more organic layers between the electrodes comprising an electroluminescent layer including the compound of the formula shown below as an organic electronic material (Kim [32] [37]) as a host material and one or more phosphorescent dopant materials (Kim [66] [67]), for example the compound as shown below (Kim [83]) and a region for facilitating the transport of holes and a region for facilitating the transportation of electrons (Kim [96]) forming hole injection, hole transport (Kim [121]), electron transport and electron injection layers (Kim[123]). 

    PNG
    media_image1.png
    125
    145
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    66
    91
    media_image2.png
    Greyscale

for example wherein in the compound above, Y is –N(R3)-, L is a single bond (Kim [21]), two of R’ are linked to an adjacent R’ to form a ring and each other R’ is hydrogen, and Ar1 and R3 are each quinolinyl (Kim [22] [23] [25] [30] [41]).

Kim discloses the compound that encompasses the presently claimed compound, including wherein Y is –N(R3)-, L is a single bond, two of R’  are linked to an adjacent R’ via a C4 alkylene to form a ring and each other R’ is hydrogen, and Ar1 and R3 are each quinolinyl. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of Kim.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Kim does not expressly teach that the electron transport layer is formed using a material of formula 601 or 602 as instantly claimed.

With respect to the difference, Yoon teaches a compound of formula 1-4 as shown below that is an electron transport materials for organic electroluminescent devices and that a device comprising such a material as an electron transport material results in improvements in device efficiency, stability, voltage and lumienscence (Yoon [0051] [0010] [0030] [0142] abstract). 

    PNG
    media_image3.png
    392
    472
    media_image3.png
    Greyscale

In light of the motivation of using compound 1-4 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1-4 as described by Yoon in order to give a device that has improved efficiency, stability, voltage and luminescence, with a reasonable expectation of success, and thereby arrive at the claimed invention. 
For Claim 1: Kim’s compound reads on a compound of formula 1 wherein A1 and A2 are each phenanthrene, a1, a2, a3 and a4 are each 0, b1 and b2 are each 1, Ar1 and Ar2 are each quinolinyl, n1 and n2 are each 0 and compound 1-4 reads on a compound of formula 601 wherein Ar601 is anthracene substituted by two napthylene groups, xe1 is 1, Xe2 is 1, L601 is a phenylene and E601 is a phenyl substituted benzoimidazole. 
For Claim 3: Reads on wherein A1 and A2 are each phenanthrene.
For Claim 4: Reads on wherein A1 and A2 are identical to each other.
For Claim 8: Reads on wherein a1 to a4 are each 0.
For Claim 10: Reads on wherein Ar1 and Ar2 are each quinolinyl.
For Claim 12: Reads on wherein Ar1 and Ar2 are each formula 5-31.
For Claim 13: Reads on wherein Ar1 and Ar2 are each formula 6-52.
For Claim 14: Reads on Formula 1D.
For Claim 15: Reads on wherein a1 and a2 are each 0 and b1 and b2 are each 1.
For Claim 16: Reads on compound 5. 
For Claim 18: Reads on a hole transport region and electron transport region with the recited structure. 
For Claim 20: Reads on a phosphorescent dopant material of formula 401 wherein A401 is benzene, A402 is quinolone, xc1 is 2, M is Ir, xc2 is 1 and L401 is an Acetylacetate ligand. 


In reference to claims 5-7, the claim further limits the L1 to L4 groups, which are optional embodiments of claim 1 (i.e. a1 to a4 are each independently an integer selected from 0 to 3) and therefore not required. As such, claims5-7are rejected based on similar reasons to claim 1.

In reference to claim 11, the claim further limits the Q1 to Q3 and Q31 to Q33 groups, which are optional embodiments of claim 1 and therefore not required. As such, claim 11 is rejected based on similar reasons to claim 1.
 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Primary Examiner, Art Unit 1786